        Case 2:20-cv-04769-HB Document 11 Filed 02/11/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STATE FARM FIRE AND CASUALTY           :             CIVIL ACTION
CO.                                    :
                                       :
            v.                         :
                                       :             NO. 20-4769
JESSICA SLANE, et al.                  :

                                    ORDER

           AND NOW, this     11th   day of February, 2021, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

  (1)   The motion of plaintiff State Farm for judgment on the

        pleadings (Doc. #7) is GRANTED; and

  (2)   Plaintiff State Farm has no duty to defend or indemnify

        defendant Jessica Slane in the underlying action, C.S. (a

        Minor), et al. v. Jessica Slane, et al., docketed as No.

        2018-12795-TT in the Court of Common Pleas of Chester

        County.



                                           BY THE COURT:

                                           /s/ Harvey Bartle III
                                           _________________
                                                                       J.
